Title: James Madison to Benjamin F. Pepoon, 18 May 1833
From: Madison, James
To: Pepoon, Benjamin F.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                May 18. 1833
                            
                        
                        
                            private
                        Your favour of the 13th ult: was duly recd. and I thank you for the communication—
                        It cannot be doubted that the rapid growth of the individual States in population, wealth and power must tend
                            to weaken the ties which bind them together. A like tendency results from the absence & oblivion of external
                            danger, the most powerful controul on disuniting propensities, in the parts of a political Community. To these changes in
                            the condition of the States, impairing the cement of their Union, are now added the language & zeal which
                            inculcate an incompatibility of interests between different Sections of the Country, and an oppression on the minor, by
                            the major Section, which must engender in the former a resentment amounting to serious hostility.
                        Happily these alienating tendencies are not without counter tendencies; in the complicated frame of our
                            political System; in the geographical and commercial relations among the States, which form so many links &
                            ligaments, thwarting a separation of them; in the gradual diminution of conflicting interests between the great Sections
                            of Country, by a surplus of labour in the agricultural section, assimilating it to the manufacturing section; or by such a
                            success of the latter, without obnoxious aids, as will substitute for the foreign supplies which have been the occasion of
                            our discords, those internal interchanges which are beneficial to every Section; and finally in the obvious consequences
                            of disunion, by which the value of Union is to be calculated.
                        Still the increasing self=confidence felt by the members of the Union, the decreasing
                            influence of apprehensions from without, and the natural aspirations of talented ambition for new theatres
                            multiplying the chances of elevation in the lottery of political life, may require the co-operation of whatever moral
                            causes may aid in preserving the equilibrium contemplated by the Theory of our compound Government. Among these causes may
                            justly be placed appeals to the love and pride of country, & few could be made in a form more touching, than a
                            well executed picture of the Magical effect of our national Emblem, in converting the furious passions of a tumultuous
                            Soldiery into an enthusiastic respect for the free & united people whom it represented.
                        How far the moral effect of the proposed exhibition may be countervailed by charging it with a party, instead
                            of a national object I can not judge. That it should have originated in South Carolina may be well accounted for by the
                            recent occurrences in that State and particularly by the circumstances that the prominent figure in the Scene was one of
                            her most gallant & patriotic Sons. Should the original painting be consigned to a National Depository, it will so
                            far also give a nationality to its character & object.
                        The tenor of your polite & friendly letter has led me into observations some of which may be more
                            free than pertinent. I let them pass however in a letter which is marked private. Every day
                            added to my prolonged life, increases my anxiety not to be brought into public view. When age becomes an answer to
                            argument, as it usually does at a period much short of mine, it is a signal for self-distrust as well as for avoiding
                            obtrusions on public attention.
                        I owe an apology for so tardy an acknowledgement of your favor. Such has been latterly the State of my health
                            as to require a respite from the use of the pen. With respectful salutations
                        
                            
                                J. M
                            
                        
                    